Memorandum Opinion filed February 26, 2014, Withdrawn, Appeal
Reinstated, and Order filed                March 13, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00981-CV
                                    ____________

 APRIL BROWN, DAVID RAFFERTY, STEVE GANN, KATHY HILTON,
          IRENE GARCIA AND STEVE STUCKEY, Appellants

                                          V.

 WILLIAM HENSLEY, TOM JENKINS, TROY JONES, DAVID MARKS,
     BARNARD PEARL, THOMAS WALSH, STAN WILLIAMS, JACK
           EREIRA AND ANDREW ROSENBERG, Appellees


                    On Appeal from the 127th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-56653B

                                      ORDER

      On February 26, 2015, this Court issued an opinion dismissing this appeal
on the court’s own motion for failure to provide this court with proof of payment
for the clerk’s record. Later, that same day, the clerk’s record was filed.

      Accordingly, this Court’s opinion filed February 26, 2015, is withdrawn and
our judgment of that date is vacated. The appeal is ordered reinstated.

      Appellant’s brief is due thirty days from the date of this order.



                                      PER CURIAM